Title: To George Washington from George Clinton, 21 July 1778
From: Clinton, George
To: Washington, George


          
            Dear Sir.
            Poughkeepsie [N.Y.] July 21st 1778
          
          I have this Moment received the disagreable Account of Springfield and Andreas Town on
            the Western Frontier of Tryon County being destroyed by the Enemy Copies and Extracts of
            the several Letters forwarded to me on that Subject and the Copy of a Letter from Colo.
            Vroman to General Ten Broeck containing Information of the Enemy’s being on their March
            up the west branch of Delaware River against that Place your Excellency will find
              enclosed. I am extreamly apprehensive that
            notwithstanding the utmost exertions we shall be able to make with the Militia, the
            Enemy will lay waste that fertile Country. By General Ten Broeck’s Letter your
            Excellency will please to observe that none of the Hampshire Militia are arrived at
            Albany and only about 30 of the Berkshire Militia and about 50 of Colo. Beedels Regiment
            are now at that Place. This unexpectedly being the Case I submit to your Excellency
            whether it would not be most adviseable to hasten the March of Lieut. Colo. Butlers
            Regiment, and instead of halting them at Wawarsink let them proceed immediately at least
            as far North as Schoharie as it is most probable the next attempt of the Enemy will be
            against that Settlement. I am with the highest Esteem Your Excellency’s most Obedt
            Servt
          
            Geo. Clinton
          
        